UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition periodto Commission file number 001-08675 UNITED STATES ANTIMONY CORPORATION (Exact name of registrant as specified in its charter) Montana 81-0305822 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) P.O. Box 643, Thompson Falls, Montana (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code:(406) 827-3523 Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES þ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES þ No Indicate by check mark whether the registrant is a shell company as defined by Rule 12b-2 of the Exchange Act. YES No þ At November 12, 2013, the registrant had outstanding 62,621,726 shares of par value $0.01 common stock. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer þ Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o UNITED STATES ANTIMONY CORPORATION QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED SEPTEMBER 30, 2013 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements (unaudited) 3-14 Item 2: Management’s Discussion and Analysis of Results of Operations and Financial Condition 15-18 Item 3: Quantitative and Qualitative Disclosure about Market Risk 18 Item 4: Controls and Procedures 19 PART II – OTHER INFORMATION Item 1: Legal Proceedings 20 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3: Defaults upon Senior Securities 20 Item 4: Mine Safety Disclosures 20 Item 5: Other Information 20 Item 6: Exhibits and Reports on Form 8-K 20 SIGNATURE 21 CERTIFICATIONS [The balance of this page has been intentionally left blank.] 2 PART I-FINANCIAL INFORMATION Item 1. Financial Statements United States Antimony Corporation and Subsidiaries Consolidated Balance Sheets (Unaudited) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Certificates of deposit Accounts receivable, less allowance for doubtful accounts of $4,031 Inventories Other current assets Deferred tax asset - Total current assets Properties, plants and equipment, net Restricted cash for reclamation bonds Deferred tax asset - Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Deferred revenue - Due to factor Accrued payroll, taxes and interest Other accrued liabilities Payables to related parties Long-term debt, current portion Total current liabilities Derivative liability - Long-term debt, net of current portion Asset retirement obligation and accrued reclamation costs Total liabilities Commitments and contingencies (Note 6) Stockholders' equity: Preferred stock $0.01 par value, 10,000,000 shares authorized: Series A:-0- shares issued and outstanding - - Series B: 750,000 shares issued and outstanding (liquidation preference $885,000) Series C: 177,904 shares issued and outstanding (liquidation preference $97,847) Series D: 1,751,005 shares issued and outstanding (liquidation preference of $4,755,582) Common stock, $0.01 par vaue, 90,000,000 shares authorized; 62,621,726 and 61,896,726 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 United States Antimony Corporation and Subsidiaries Consolidated Statements of Operations (Unaudited) For the three months ended For the nine months ended September 30, September 30, September 30, September 30, REVENUES $ COST OF REVENUES ) GROSS PROFIT OPERATING EXPENSES: General and administrative Professional fees TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE): Interest income Interest expense ) Factoring expense ) TOTAL OTHER EXPENSE ) LOSS BEFORE INCOME TAXES ) INCOME TAX (EXPENSE) BENEFIT - - ) NET LOSS $ ) $ ) $ ) $ ) Net loss per share of common stock: Basic $Nil $Nil $ ) $Nil Diluted $Nil $Nil $ ) $Nil Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of the consolidated financial statements 4 United States Antimony Corporation and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) For the nine months ended September 30, September 30, Cash Flows From Operating Activities: Net income (loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization expense Accretion of asset retirement obligation Common stock issued to directors for services Deferred income tax expense (benefit) ) Change in: Accounts receivable, net ) Inventories ) Other current assets ) Other assets ) ) Accounts payable ) Accrued payroll, taxes and interest ) Other accrued liabilities ) Deferred revenue ) Payables to related parties ) ) Net cash provided by operating activities Cash Flows From Investing Activities: Purchase of certificates of deposit ) Purchase of properties, plants and equipment ) ) Net cash used by investing activities ) ) Cash Flows From Financing Activities: Proceeds from long term debt Net proceeds from (payments to) factor Proceeds from sale of common stock, net of offering costs Issuance of common stock pursuant to exercise of warrants - Principal payments on long-term debt ) ) Payments received on stock subscription agreements - Change in checks issued and payable - ) Net cash provided by financing activities NET INCREASE (DECREASE)IN CASH AND CASH EQUIVALENTS ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Noncash investing and financing activities: Properties, plants and equipment acquired with long-term debt - $ Properties, plants and equipment acquired with accounts payable $ - Common stock issued for prepaid directors fees - $ Common stock issued pursuant to cashless exercise of warrants - $ Fair value of derivative liability $ - The accompanying notes are an integral part of the consolidated financial statements. 5 PART I - FINANCIAL INFORMATION, CONTINUED: United States Antimony Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) 1.Basis of Presentation: The unaudited consolidated financial statements have been prepared by the Company in accordance with accounting principles generally accepted in the United States of America for interim financial information, as well as the instructions to Form 10-Q.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of the Company’s management, all adjustments (consisting of only normal recurring accruals) considered necessary for a fair presentation of the interim financial statements have been included. Operating results for the three and nine month periods ended September 30, 2013 are not necessarily indicative of the results that may be expected for the full year ending December 31, 2013. Certain consolidated financial statement amounts for the three and nine month periods ended September 30, 2012 have been reclassified to conform to the 2013 presentation.These reclassifications had no effect on the net income (loss) or accumulated deficit as previously reported. Management estimates their effective tax rate at 39% for the current year. For further information refer to the financial statements and footnotes thereto in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. During the nine months ended September 30, 2013 and 2012, the Company incurred interest expense of $18,022 and $31,829, respectively, of which $14,231 and $29,677, respectively, has been capitalized as part of the cost of construction projects in Mexico. 2.Income (Loss) Per Common Share: Basic earnings per share is calculated by dividing net income (loss) available to common stockholders by the weighted average number of common shares outstanding during the period.Diluted earnings per share is calculated based on the weighted average number of common shares outstanding during the period plus the effect of potentially dilutive common stock equivalents, including warrants to purchase the Company's common stock and convertible preferred stock.Management has determined that the calculation of diluted earnings per share for the three and nine month periods ended September 30, 2013, is not applicable since any additions to outstanding shares related to common stock equivalents would be anti-dilutive. 6 PART I - FINANCIAL INFORMATION, CONTINUED: United States Antimony Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited), Continued: As of September 30, 2013 and 2012, the potentially dilutive common stock equivalents not included in the calculation of diluted earnings per share as their effect would have been anti-dilutive are as follows: For theNine Months Ended September 30, September 30, Warrants Convertible preferred stock Total possible dilution 3. Inventories: Inventories at September 30, 2013, and December 31, 2012, consisted primarily of finished antimony products, antimony metal, antimony ore, and finished zeolite products that are stated at the lower of first-in, first-out cost or estimated net realizable value. Finished antimony products, antimony metal and finished zeolite products costs include raw materials, direct labor and processing facility overhead costs and freight allocated based on production quantity.Inventory at September 30, 2013, and December 31, 2012, is as follows: September 30, December 31, Antimony Metal $ $ Antimony Oxide Antimony Concentrate Antimony Ore Total antimony Zeolite Total Inventory $ $ 4.Accounts Receivable and Due to Factor: The Company factors designated trade receivables pursuant to a factoring agreement with LSQ Funding Group L.C., an unrelated factor (the “Factor”).The agreement specifies that eligible trade receivables are factored with recourse. We submit selected trade receivables to the factor, and receive 85% of the face value of the receivable by wire transfer. Upon payment by the customer, we receive the remainder of the amount due from the factor, less a one-time servicing fee of 2% for the receivables factored.This servicing fee is recorded on the consolidated statement of operations in the period of sale to the factor. Trade receivables assigned to the Factor are carried at the original invoice amount less an estimate made for doubtful accounts.Under the terms of the recourse provision, the Company is required to reimburse the Factor, upon demand, for factored receivables that are not paid on time.Accordingly, these receivables are accounted for as a secured financing arrangement and not as a sale of financial assets. The allowance for doubtful accounts is based on management’s regular evaluation of individual customer’s receivables and consideration of a customer’s financial condition and credit history.Trade receivables are written off when deemed uncollectible.Recoveries of trade receivables previously written off are recorded when received.Interest is not charged on past due accounts. 7 PART I - FINANCIAL INFORMATION, CONTINUED: United States Antimony Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited), Continued: 4. Accounts Receivable and Due to Factor, Continued: We present the receivables, net of allowances, as current assets and we present the amount potentially due to the Factor as a secured financing in current liabilities. Accounts Receivable September 30, December 31, Accounts receivable - non factored $ $ Accounts receivable - factored with recourse less allowance for doubtful accounts ) ) Accounts receivable - net $ $ 5. Other Assets: Soyatal Included in Other Assets at September 30, 2013 are credits of approximately $379,000 for advances we have made to the previous Soyatal operator for equipment and antimony ore mill feed which we plan to utilize as an offset for future option payments on the Soyatal property. Guadalupe In March of 2012 we entered into a supply agreement with Grupo Roga or “Guadalupe” for antimony ore. As of September 30, 2013 we had received approximately 1,725 metric tons of antimony ore under this agreement. In 2012 and 2013 we made advances to Guadalupe to fund their antimony mining operations. The mining, trucking, and milling costs on this ore have exceeded its value by approximately $393,000. As Guadalupe has agreed to deduct these excess costs through future antimony ore purchases and (or) option payments for the Guadalupe property, we have recorded the excess costs as Other Assets at September 30, 2013. 6. Commitments and Contingencies: In 2005, a subsidiary of the Company signed an option agreement that gives it the exclusive right to explore and develop the San Miguel I and San Miguel II concessions for an annual payment of $50,000, and an option to purchase payment of $100,000 annually.Total payments will not exceed $1,430,344, reduced by taxes paid.During the nine months ended September 30, 2013, and the year ended December 31, 2012, $65,217 and $86,956, respectively, was paid and capitalized as mineral rights in accordance with the Company’s accounting policies. From time to time, the Company is assessed fines and penalties by the Mine Safety and Health Administration (“MSHA”). Using appropriate regulatory channels, management may contest these proposed assessments. The Company has not accrued any liabilities as of September 30, 2013 related to such assessments. During 2012, the Company negotiated a new credit facility increasing the Company’s lines of credit by $202,000.As part of this agreement, we have pledged two $101,000 certificates of deposit as collateral.The increased loan facility allows us access to borrowings at an interest rate of 3.15% for the portion of the credit line used.At September 30, 2013, we did not have any outstanding line of credit debt. 8 PART I - FINANCIAL INFORMATION, CONTINUED: United States Antimony Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited), Continued: 6.Commitments and Contingencies, Continued: In June of 2013, the Company entered into a lease to mine antimony ore from concessions located in the Wadley Mining district in Mexico.The lease calls for a mandatory term of one year and requires payments of $25,000 per month for the first six months of the term and $30,000 per month for the remaining months of the term.The lease is renewable each year with a 15 day notice to the lessor, and agreement of terms. 7.Long – Term Debt: Long-Term debt at September 30, 2013, and December 31, 2012 , is as follows: September 30, December 31, Note payable to Betsy Detwiler, bearing interest at 10%; payable in monthly installments of $1,000; maturing January 2, 2015 $ Note payable to Robert Detwiler, bearing interest at 10%; principal and accrued interest payable on January 2, 2015 Note payable to Thermo Fisher Financial Co., bearing interest at 5.67%; payable in monthly installments of $3,522; maturing September 2013; collateralized by equipment. $ Note payable to Thermo Fisher Financial Co., bearing interest at 8.54%; payable in monthly installments of $2,792; maturing December 2013; collateralized by equipment. Note payable to Stearns Bank, bearing interest at 6.9%; payable in monthly installments of $3,555; maturing December 2014; collateralized by equipment. Note payable to Western States Equipment Co., bearing interest at 6.15%; payable in monthly installments of $2,032; maturing June 2015; collateralized by equipment. Note payable to CNH Capital America, LLC, bearing interest at 4.5%; payable in monthly installments of $505; maturing June 2013; collateralized by equipment. Note payable to Catepillar Financial, bearing interest at 5.95%; payable in monthly installments of $827; maturing September 2015; collateralized by equipment. Note payable to GE Capital, bearing interest at 2.25%; payable in monthly installments of $359; maturing July 2013; collateralized by equipment. Note payable toDe Lage Landen Financial Services bearing interest at 5.30%; payable in monthly installments of $549; maturingMarch 2016; collateralized by equipment. Note payable to Phyllis Rice, bearing interest at 1%; payable in monthly installments of $2,000; maturing March 2015; collateralized by equipment. Note payable to De Lage Landen Financial Services, bearing interest at 5.12%; payable in monthly installments of $697; maturing December 2014; collateralized by equipment. Note payable to Catepillar Financial, bearing interest at 6.15%; payable in monthly installments of $766; maturing August 2014; collateralized by equipment. Note payable to De Lage Landen Financial Services, bearing interest at 5.28%; payable in monthly installments of $709; maturing June 2014; collateralized by equipment. Note payable for Corral Blanco Land, bearing interest at 6.0%, due May 1, 2013; collateralized by land Less Current portion ) ) Non-Current portion $ $ Debt outstanding will mature as follows: Twelve months ending September 30, $ 9 PART I - FINANCIAL INFORMATION, CONTINUED: United States Antimony Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited), Continued: 8.Concentrations of Risk: For theThree Months Ended For theNine Months Ended Sales to Three September 30, September 30, September 30, September 30, Largest Customers Alpha Gary Corporation $ General Electric Kohler Corporation Polymer Products Inc. $ % of Total Revenues % Three Largest September 30, December 31, Accounts Receivable Kohler Corporation $ Alpha Gary Corporation $ Ampacet Corporation - Quantum Remediation Saint Gobain Performance Plastics Scutter Enterprises $ $ % of Total Receivables % % The loss of any of our key customers could have a material adverse effect on our financial position and results of operations. 9.Related Party Transactions: During the three and nine months ending September 30, 2012, the Company paid $1,858 and $23,884, respectively, to directors of the Company for services provided in permitting and other construction related activities at Mexican mill sites.The Company did not pay any fees to directors for services provided in permitting and construction activities in 2013. During the three and nine months ending September 30, 2013 and 2012, the Company paid $14,793 and $52,739 in 2013, respectively, and $15,625 and $54,340, respectively, in 2012, to John Lawrence, our President and Chief Executive Officer, as reimbursement for equipment used by the Company. 10.Income Taxes: The Company had recognized an income tax provision of $229,451 as of December 31, 2012. During the nine months ended September 30, 2013, the Company recognized a valuation allowance equal to 100% of the net deferred tax asset, as management of the Company cannot determine that it is more likely than not the Company will realize the benefit of the net deferred tax asset. The net effect is that the deferred tax asset is fully reserved for at September 30, 2103. 10 PART I - FINANCIAL INFORMATION, CONTINUED: United States Antimony Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited), Continued: 11.Stockholder’s Equity: Issuance of Common Stock for Cash During the second quarter of 2013, the Company sold an aggregate of 725,000 of its unregistered common stock to existing stockholders and other parties for $653,604, net of offering costs.In connection with the sale, 362,500 warrants to purchase shares of the Company’s common stock for $1.20 were issued.The warrants expire on June 28, 2014 and contain a provision that require the Company to make a cash payment to holders of the warrants equal to the Black-Scholes value of the remaining unexercised portion of the warrant in the event of a Fundamental Transaction. Generally accepted accounting principles required the Company to account for the warrants as a derivative liability.At June 28, 2013, the closing date of the private placement, the Company allocated $108,750 of the cash proceeds, which represented the fair value of the warrants, to the warrants and recorded the amount as a derivative liability.The fair value of the warrants was estimated, using the Black-Scholes option pricing model with the following assumptions: Risk-free interest rate 0.15% Expected dividend Yield None Expected term one year Expected volatility 75.4% Since issuance, the holders of 212,500 warrants have agreed to rescind the cash payment provision that gave rise to the derivative liability, and the Company expects the remainder of the warrant holders to rescind the provision in the near future.At September 30, 2013, the fair value of the outstanding warrants was calculated at $72,000. During the nine months ended September 30, 2012, the Company sold an aggregate of 2,056,334 shares of unregistered common stock to existing stockholders and other parties for $4,711,842.In connection with the sales of the Company’s common stock, 1,028,167 warrants to purchase shares of the Company’s common stock at $2.50 per share, and 1,425,982 warrants at $3.50 per share, were issued.Expenses of $414,661 connected to the issuance of the unregistered shares were deducted from additional paid in capital. Issuance of Common Stock for Services At December 31, 2011, the Company declared, but did not issue, 95,835 shares of unregistered common stock to be paid to its directors for services, having a fair value of $230,004, based on the current stock price at the date declared.During the first six months of 2012, the company issued 149,500 shares of unregistered common stock with a fair market value of $358,800 to the Directors as compensation for past and future services. During the first six months of 2012, the Company awarded 39,406 of the remaining 53,665 shares of unregistered common stock to its directors for services, having a fair value of $151,191, based on the current stock price at the date awarded.6,423 new shares with a fair value of $25,000 were issued to directors who were not board members at December 31, 2011. This expense is classified with general and administrative expense in the consolidated statement of operations. 11 PART I - FINANCIAL INFORMATION, CONTINUED: United States Antimony Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited), Continued: 11.Stockholder’s Equity, Continued: Common Stock Warrants The Company's Board of Directors has the authority to issue stock warrants for the purchase of preferred or unregistered common stock to directors and employees of the Company. Transactions in common stock warrants are as follows: Number of Warrants Exercise Prices Balance, December 31, 2010 $
